PATTERSON, Judge.
Charles Leon Roberts appeals from his probation revocation. The revocation order states that Roberts violated the terms of his probation by being charged with theft. The constitutional presumption of innocence prohibits probation revocation on the basis of hollow accusations. See Allen v. State, 644 So.2d 46 (Ala.Cr.App.1994). We remand the case for an amended order stating whether the trial court was reasonably satisfied that Roberts was guilty of the theft charge, and, if so, the evidence it relied upon.
*1239REMANDED WITH INSTRUCTIONS. 
MeMILLAN and LONG, JJ., concur.
TAYLOR, P.J., concurs in result only.
COBB, J., is not sitting.